DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giaraffa et al (US 20180264756)


Giaraffa teaches a composite structures, where each component is formed from a composite panel that includes one or more sheets of material . The sheets include a thermoplastic material and a plurality of reinforcing fibers (meeting the limitations of claim 2). A composite panel can be formed in three dimensions to form a composite structure component. Multiple composite structure components can be fused to one another to form a composite structure. In addition , each composite structure component and the composite structure formed therefrom can include an aperture . An interior volume can be formed between adjacent composite structure components (see Abstract).
Regarding claims 3, 15 and 19, Giaraffa discloses  that a set of preformed composite panels 1104a and 1104b or composite panels 404a and 404b can each be placed in final , negative or female mold halves 1112a and 1112b  (see 0036 and FIG . 11). 
In reference to claims  12-13,  Giaraffa teaches the preformed composite panels 1104a and 1104b or composite panels 404a and 404b can be configured as mirror images of one another, at least with respect to the layup of composite sheets 504 within the panels 404 from which the preformed composite panels 1104a and 1104b or composite panels 404a and 404b were formed , and with respect to the general outline of the edges 516 and 520. In addition , a welding strip 140 can be attached adjacent the joints between the complementary inside 516 and outside 520 edges (see 0036).
Note that examples composite structure, demonstrated on Giaraffa’s Figures 1-9 are very similar to the ones presented on Figures 2, 3A, 3B, 4A, 4B and 5-9 of the  instant Application Drawings.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-3, 12-15 and 19  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10967585. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims the following:

1. A composite structure, comprising: a first component part, the first component part including:
a first sheet of thermoplastic fiber reinforced material, wherein the first sheet has an outside perimeter, wherein at least a first aperture is formed in the first sheet, and wherein the at least a first aperture of the first sheet is spaced apart from the outside perimeter; a second component part, the second component part including: a second sheet of thermoplastic fiber reinforced material, wherein the second sheet has an outside perimeter, wherein at least a first aperture is formed in the second sheet, wherein the at least a first aperture of the second sheet is spaced apart from the outside perimeter,
wherein the first component part is joined to the second component part,
wherein an interior volume is formed between at least a first portion of the first component part and a first portion of the second component part, wherein the outside perimeter of the first sheet forms at least a portion of a first outside edge section of the first component part, wherein the outside perimeter of the second sheet forms at least a portion of a first outside edge section of the second component part, wherein the first aperture of the first sheet forms at least a portion of a first inside edge section of the first component part, wherein the first aperture of the second sheet forms at least a portion of a first inside edge section of the second component part, wherein the first sheet includes a first plurality of fibers, wherein one end of each fiber in the first plurality of fibers forms a portion of the first outside edge section of the first component part, wherein another end of each fiber in a first subset of the first plurality of fibers forms a portion of a second outside edge section of the first component part,
wherein another end of each fiber in a second subset of the first plurality of fibers forms a portion of the first inside edge section of the first component part, and wherein a second aperture is formed between a portion of the first component part and an adjacent portion of the second component part.

U.S. Patent No. 10967585 does not teach that first and second sheets are fused. 

However, it is clear from Figures 5 and 9.  Therefore, it would have  been obvious to a person of ordinary skills in the art to expect that first and second sheets  in claim 1 of U.S. Patent No. 10967585 are fused since it clearly disclosed in the Drawing and Specification of the patent above. 
Allowable Subject Matter
5.	Claims 4, 6-11 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in a reference covering the subject matter of claims above. The closest prior art is represented by LeCursi et al (US 20170297278).

LeCursi teaches a composite structure comprising a linear or bar or cylindrical precursor 600 (see Figs . 36 – 39 and 0155), a core 602, a fiber layer 606 and an outer compressor or vacuum packaging layer 608.
Packing or filler 604 is made from a cured or solidified foamed polymer, layer 608  is formed from  foamed polyurethane (see 0156), fibers can be made from aramid (see 0157). The cloth may be wrapped around core 602 in a convolute with the cloth being as wide as precursor 600 is long or it may be wrapped many times on a bias to the length of precursor 600 in an overlapping spiral . Preferably the cloth is a braided sleeve 610 impregnated with a resin similar to sleeve 170 (see 0157) . The outer compressor layer 608 can comprise a vacuum bag , a vacuum storage sleeve , shrink tape , shrink tubing or an elastic storage sleeve  (see 0158).

Buytaert  et al (US 20150047856) teaches that the first and second layers 401 and 402 may have differently shaped cross-sections. For example, the first layer 401 may have a circular cross-section, while the second layer 402 may have a braided cross-section (see 0050-0051).
The flexible member 110 may be constructed from two or more bodies. For example, the flexible member 110 may include a mandrel 900 and a sheath 902, which may be generally concentric. The mandrel 900 may have any shape cross-section and may be solid, hollow, or formed from a combination of filaments, strands, etc. The sheath 902 may fit over and/or around the mandrel 900. The mandrel 900 may be attached to the sheath 902, but in other embodiments may be movable therein (see 0053).
However, both LeCursi and  Buytaert fail to teach a composite structure, where first component part is fused into the second one and an insert has contact with both panels. 

Claim 20 is allowed. 
Search for prior art does not result in a reference covering the subject matter of claim above.
The closest prior at is represented by Search for prior art does not result in a reference covering the subject matter of claims above. (see discussion above) . Both references  fail to teach a composite structure, where first component part is fused into the second one and an insert has contact with both panels. 







6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765